SUPREME COURT OF THE STATE OF NEW YORK
                   Appellate Division, Fourth Judicial Department

85
CAF 10-02047
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND MARTOCHE, JJ.


IN THE MATTER OF IYISHA F. AND IYLEAH F.
-------------------------------------------
MONROE COUNTY DEPARTMENT OF HUMAN SERVICES,                             ORDER
PETITIONER-RESPONDENT;

SONIA A.F., RESPONDENT-APPELLANT.


HARTER SECREST & EMERY LLP, ROCHESTER (F. PAUL GREENE OF COUNSEL), FOR
RESPONDENT-APPELLANT.

DAVID VAN VARICK, COUNTY ATTORNEY, ROCHESTER (CAROL L. EISENMAN OF
COUNSEL), FOR PETITIONER-RESPONDENT.

TANYA J. CONLEY, ATTORNEY FOR THE CHILDREN, ROCHESTER, FOR IYISHA F.
AND IYLEAH F.


     Appeal from an order of the Family Court, Monroe County (John J.
Rivoli, J.), entered September 24, 2010. The order denied
respondent’s motion seeking, inter alia, to vacate an order entered
January 22, 2008 terminating her parental rights.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   February 17, 2012                            Frances E. Cafarell
                                                        Clerk of the Court